DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 June 2022 has been entered.
 	Claims 1, 3, 7, 10, 14, 15, and 17-19 as amended are pending.

Claim Rejections - 35 USC § 103
Claims 1-3, 7, 10, 14, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0093888 (“Endo”) in view of US 2016/0096951 (“Laufer”) and JP S56-161452 A (“Yamamoto”) as evidenced by US 2009/0274885 (“Egawa”).
	As to claims 1, 3, 7, and 10, Endo teaches a composition comprising mostly of polylactic acid (abstract) as required for component (c), including a carbodiimide compound (abstract). 
	Endo teaches that the carbodiimide may be an aromatic polycarbodiimide having alkyl substituted arylene groups (para. 0070), such that R groups are alkyl substituted arylenes and teaches that the polycarbodiimide may have the terminal isocyanate groups capped (paras. 0073-0074). The Office notes that while Endo does teach carbodiimides having an isocyanate content down to 0.1%, Endo does not require the use of isocyanate functional polycarbodiimides, and exemplifies the use of Carbodilite HMV-8CA (para. 0272, example 5), which is known to have no isocyanate end groups (as evidenced by Egawa, para. 0100). Endo does not explicitly recite the capping end groups and chain length recited in claim 1, or the specific structure of claims 2 and 3. 
Laufer teaches polycarbodiimides of the following formula (I)

    PNG
    media_image1.png
    98
    296
    media_image1.png
    Greyscale

(para. 0006), where R is preferably –NHCOOR”’ (para. 0011), R1, R2, and R3 are methyl or ethyl, where each benzene ring has only one methyl group, and n is preferably 1 to 10 (paras. 0007-0009), which meets the definition of recited (II), where the R groups meet the definition of recited groups R1, R5, and R6-R8, and n is 1 to 10. Further, Laufer teaches the preferred R’, R”, and R’” substituents corresponding to the recited substituents for R5 in claim 3. The definition of n in Laufer corresponds to n = 2 to 11 in claim 1, and the R end groups of Laufer meet the definition of R1 in claim 1.
Laufer teaches the aforementioned polycarbodiimdes have high thermal stability and are suitable for protection against hydrolysis of ester-based polymers. It would therefore be obvious to a person of ordinary skill in the art to modify the composition of Endo, using the recited epoxy oligomer and polymeric carbodiimides of the structure of Laufer, as Laufer teaches high thermal stability and hydrolysis resistance for ester polymers. 
	Endo further teaches the composition may preferably include component j, a carboxyl group reactive terminal capping agent (para. 0187), preferably an epoxy compound, specifically preferring bisphenol A glycidyl ether type epoxy resin (para. 0190). Endo teaches the use of this component improves the function of carbodiimide and provides mechanical properties, moldability, heat resistance and durability (para. 0189). While Endo does not explicitly teach the recited structure, Yamamoto teaches that bisphenol A epoxy resins have the general structure

    PNG
    media_image2.png
    95
    318
    media_image2.png
    Greyscale
 (p. 3, translation, p. 3), which has two epoxy groups, which is taught by Yamamoto to be a suitable additive to polyester compositions. The formula for bisphenol  A diglycidyl ether compounds taught by Yamamoto teaches the structure of formula (III) with n (corresponding to recited a) ranging from 0 to 10, which meets the recitation of claim 1, and encompasses the range of claim 7. As such, the use of diglycidyl ether of bisphenol A epoxies of the recited formula is obvious from the suggestion of Yamamoto.
As to the relative amounts of the composition, Endo teaches the composition requires the polylactic acid, carbodiimide compound in a preferred range of 0.01 to 10 parts per 100 parts of the polylactic acid (para. 0089), and the use of component j capping agent in the range of 0.03 to 5 parts per 100 parts of polylactic acid (para. 0205). Since the composition requires in addition a salt C in amounts from 0.1 to 3 parts (para. 0088), the Office calculates that Endo suggests a composition containing 0.009 to 9 % of component a, 0.02 to 4.7 wt % of component b, and 84.7-99.8 % by weight of component c, which encompasses the range of claims 1 and claim 10. 
As such, it would be an obvious modification of the composition of Endo, using the recited carbodiimide and epoxide compound, as Endo suggests the use of epoxy compound for further endcapping, and Laufer teaches the utility of the recited polycarbodiimide for hydrolysis resistance, including in the recited ranges which are within those suggested by Endo.
As to claims 14 and 15, Endo teaches mixing the components and the polylactic acid (para. 0230), and exemplifies mixing at 190 degrees C (para. 0281), which is within the recited temperature range. Moreover, the recited ranges of proportions are suggested from the ranges taught by Endo, as discussed with respect to claim 1.
As to claims 17-18, Endo teaches forming molded pieces (articles) by mixing in a mixer (compounder) (para. 0230), and further teaches forming into molded articles by injection molding or extrusion (para. 0246). Endo teaches the composition is stable to wet heat decomposition (hydrolysis) (para. 0008). 
As to claim 19, Endo teaches extrusion (para. 0246), and suggests molded articles including packaging materials (para. 0251).

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
Applicant's arguments filed 27 June 2022 have been fully considered but they are not persuasive. Applicant’s argument that the combination of the specific carbodiimide compound and the epoxy resin provides unexpected results in terms of hydrolysis resistance, specifically pointing to the example of Endo having similar wet heat resistance as one without. This is not persuasive, because applicant’s evidence does not demonstrate that the composition of Endo would not have similar synergy under similar test conditions as used by applicant. Endo teaches very different testing protocols from applicant’s specification. Furthermore, it is already known in the art to combine polycarbodiimide and epoxy resins in ester based compositions to provide improved stability, see for example, JPS 56-161452, and applicant’s evidence does not demonstrate that prior art combinations of epoxy and carbodiimide such as Endo or JPS 56-161452 would not have similar improved results on combination.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764